Citation Nr: 1307090	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  09-26 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased initial rating in excess for residuals of prostate cancer, rated as 40 percent disabling as of August 26, 2009, and as 20 percent disabling prior to that date.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to November 1969. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a rating decision entered in August 2008 by the VARO in Waco, Texas, granting service connection for residuals of prostate cancer, effective from the date of receipt of the Veteran's claim, and assigning an initial rating of 20 percent from the aforementioned date.  

In March 2011, the matter was remanded by the Board for additional development.  In February 2012, the Appeals Management Center (AMC) granted an increased initial rating to 40 percent from August 26, 2009.  Service connection was also granted for fecal incontinence as a result of prostate cancer.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  The Veteran has claimed through his representative that a 100 percent rating is warranted for his service-connected prostate cancer.  Particularly, the Veteran has maintained that he has a local recurrence of prostate cancer, as indicated by his PSA levels.  

The Veteran urges that medical evidence, including an October 2008 letter from his treating physician and an opinion contained in an August 2009 VA examination report, shows that he still has cancer cells remaining and thus has local recurrence of his cancer.  Although the Board remanded this matter in March 2011 for examination to determine the extent of any current prostate cancer and residuals, the Veteran appeared for but did not fully participate in the examination.  Specifically, the Veteran refused physical examination stating that he had been advised to avoid this because of potential harm and fear of injury.  Nonetheless, the Veteran also refused laboratory examination.  The most recent PSA, from March 2011, was recorded as .08.  

As noted in the Board's prior Remand, once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  However, it is important to note that the Veteran must also participate in his claim.  The Court also held that the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board finds that an additional examination should be undertaken to determine the current manifestations of the Veteran's prostate cancer, to include whether there is local recurrence or metastasis.  It is noted, however, that it is the responsibility of veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).

Additionally, current treatment records should be associated with the claims folder.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain outstanding VA and private medical records pertaining to treatment or evaluation of the Veteran's prostate cancer disability on appeal, especially records relating to treatment from August 2011 to the present.  

2.  Then, the Veteran should be afforded a genitourinary examination by an examiner with appropriate expertise to determine the nature and extent of the Veteran's residuals of prostate cancer.  The Veteran is to be notified that it is his responsibility to report for the scheduled examination or examinations and to cooperate in the development of the claim.  

The claims folders must be made available to and reviewed by the examiner, and all indicated studies should be performed.  

The examiner should state whether there has been local recurrence or metastasis at any time during the pendency of the claim.  It would be helpful if the examiner would comment on the Veteran's PSA and how it affects the determination of whether there is local recurrence.  The examiner should also provide clinical observations in terms corresponding to VA's rating criteria for genitourinary dysfunctions, to include voiding dysfunction, urinary frequency, obstructed voiding and (if present) renal dysfunction.  

The examiner should also provide an opinion concerning the impact of the service-connected residuals of prostate cancer on the Veteran's ability to work. 

The rationale for all opinions expressed should be provided.  

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


